By the Court,

Bronson, J.
Augustinus Osterhout is neither an idiot nor a lunatic in the legal sense of those terms, though a man of great imbecility of mind. Whether his deed to Frederick Osterhout is void or not, may be a very doubtful question. See Matter of Barker, 2 Johns. Ch. R. 232; Jackson v. King, 4 Cowen, 207; Odell v. Buck, 21 Wendell, 142. But it is unnecessary to inquire whether the deed is of any force or not.
The action is wholly misconceived. It should have been brought in the name of the non compos. The committee have no estate in his lands. They are regarded as mere bailiffs acting under the direction of the court of chancery, which has the care and custody of idiots and lunatics, and of their real and personal estate. Shelford on Lunacy, 179, 180, 339. 1 Collinson on Lunacy, 270, ch. 28. 2 R. S. 52, tit. 2. 1 id. 634, tit. 3. It is of course unnecessary to notice the question of adverse possession.
New trial granted.